DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 181-211 are currently pending and under examination. 
Terminal Disclaimer
The terminal disclaimer filed on 9/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: 
US 9255064;
US 9469600;
US 10010518;
US 10995055; and 
US 10526274
has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Therefore, the non-statutory double patenting rejections over said US patents are withdrawn.  See p. 2-6 of the OA dated 7/20/2022.  
Response to Arguments filed 9/21/2022
Regarding the non-statutory double patenting rejection of claims 181-211 as being unpatentable over claims 132-179 of co-pending Application No. 16/860428 (‘428, see p. 6-7 of the OA), the Applicant argues the following (see p. 7 of the response): 

    PNG
    media_image1.png
    568
    1017
    media_image1.png
    Greyscale

	This argument has been fully considered but is not persuasive.  As indicated in the OA dated 7/20/2022 in the instant application (p. 6), claims 132-179 were indicated as being allowable in the NOA dated 6/15/2022 in co-pending Application No. 16/860428.  On 8/23/2022, the Applicant filed the issue fee payment in ‘428 and on 9/14/2022, ‘428 issued as US patent 11458098 (of record in the IDS filed on 10/11/2022). Therefore, the rejection of record is no longer provisional.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of US 11458098 (‘098, of record in the IDS filed on 10/11/2022).  This rejection was originally presented as a provisional rejection over claims 132-179 of co-pending Application No. 16/860428 (‘428, reference application, see claim set filed 5/9/2022) in the OA dated 7/20/2022 (see p. 6-7).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘098 teach a dry powder composition comprising the compound of Formula (II) and a PEGylated lipid, a method for treating pulmonary hypertension, including pulmonary hypertension associated with interstitial lung disease (see claim 15 of ‘098 and [0003] of the specification as filed), in a patient in need thereof comprising administering an effective amount of the dry powder composition to the lungs of the patient by inhalation via a dry powder inhaler (pulmonary administration), and a system consisting of the composition and a dry powder inhaler.

Also see: In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection.
Subject Matter free from the Prior Art
Other than the outstanding nonstatutory double patenting rejection above, claims 181-211 appear to be free from the prior art.  The closest prior art to the claimed invention is that of Phares (US 9624156, published on 4/18/2017-of record in the IDS filed on 8/12/2021 as US patent document No. 033).
Phares teaches a method of treating pulmonary hypertension comprising administering to a human in need thereof an effective amount of the following compound or a pharmaceutically active salt thereof or a composition comprising said compound or pharmaceutically active salt thereof: 
    PNG
    media_image2.png
    146
    347
    media_image2.png
    Greyscale
.  See claims.  When R2 and R3 of this compound are H, then the compounds of Phares overlap with those claimed wherein instant n is 1.  R1 of the compound of Phares, corresponding to instant variable R2, is defined as a substituted or unsubstituted alkyl. Claims 20 and 21 of Phares recite the following preferred subgenus of compounds, or compositions containing said compounds, for use in the treatment of pulmonary hypertension: 
    PNG
    media_image3.png
    194
    342
    media_image3.png
    Greyscale
.  These compounds overlap with those claimed when instant n is 1.  Phares further teaches that the compounds or compositions containing said compounds are administered orally.  See claim 22. Phares does not teach or suggest that the compounds and/or compositions containing said compounds may administered via pulmonary administration.
The compounds of Phares are analogs of treprostinil.  See col. 1, lines 50-67. The following references (“Poms” and “Saleemi”) teach that treprostinil administered via inhalation (pulmonary administration) has been FDA approved for the treatment of pulmonary hypertension:
Poms (“Inhaled treprostinil for the Treatment of Pulmonary Arterial Hypertension” CriticalCareNurse, OnlineNOW, Vol. 32, No. 6, December 2011, of record in the IDS filed on 8/12/2021 as NPL citation no. 033) 
Saleemi ("Portopulmonary hypertension” Ann Thorac Med 2010, p. 5-9 of record in the IDS filed on 8/12/2021 as NPL citation no. 036).
Treprostinil differs from the compounds exemplified in the claims of Phares because treprostinil has a hydrogen atom at the R1 position of the compounds of Phares.  In Phares, R1 (corresponding to instant variable R2) is preferably a long linear alkyl chain (C12-20) as exemplified by claim 20.
Therefore, though treprostinil is known to be administered via pulmonary administration, a person of ordinary skill in the art would not expect the compounds of Phares to necessarily behave the same as treprostinil in therapeutic methods because long alkyl ester groups are generally not comparable to free carboxylic acids absent any teaching or suggestion from the art.  Phares further provides evidence that this assumption is correct because the compounds of Phares were developed specifically in order to enhance the oral bioavailability of treprostinil.  Phares additionally mentions that the exemplified compounds were not irritating to skin (as opposed to treprostinil) and would also be suitable for topical or transdermal administration. Therefore, the treprostinil analogs taught by Phares have different properties than those of treprostinil.  See col. 1, lines 58-64, col. 2, lines 44-59, col. 3, lines 56-65, col. 8, lines 35-47, col. 11, lines 29-35, and examples of Phares.  
Accordingly, the skilled artisan would not be motivated to incorporate the compounds taught by Phares into a method employing pulmonary administration because Phares teaches that the compounds were developed specifically for oral administration and there is no teaching in the prior art that would provide motivation and/or a reasonable expectation of success of using the compounds of Phares in a method employing pulmonary administration.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622